EXTERNAL LOADING TEST APPARATUS



FIRST OFFICE ACTION

This action is in response to the Applicant’s Preliminary amendment dated July 30, 2021.

TITLE

The title is objected to because it is vague and not clearly descriptive of the claimed invention.

ABSTRACT

The abstract of the disclosure is objected to because it is not limited to a single paragraph.

The Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Claim 2 is objected to because the claim fails to separate each claim element and/or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i).

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventors regard as the invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Independent claim 1, line 4; the phrase “said pod” is indefinite since a pod was not previously set forth.

Independent claim 1, line 5; the phrase “at least a test subsystem” is indefinite as to the proper meaning thereof. What is the alternative to the test system?
Independent claim 1, line 5; the phrase “the pod or pod propeller” is indefinite since a pod or propeller were not previously set forth.
Claim 3 references the pod actuator interface but no such interface was previously set forth. Dependent claim 4 also references the pod actuator interface.
Claim 3 references the actuator rod but no such rod was previously set forth.
Claim 4 references the measured forces but no such forces were previously set forth.
Claim 6 references the pod actuator interface but no such interface was previously set forth.
Claim 6 references the actuator rod but no such rod was previously set forth.
Claim 7 references the actuator structure interface but no interface was previously set forth.
Claim 8 is indefinite as to whether “a test subsystem” as set forth is different than the test subsystem set forth in parent claim 1, for the reference to the force in the claim suggests that they are the same.
Claim 8 references the pod output shaft but no such shaft was previously set forth.
Claim 9 is indefinite as to whether “a test subsystem” as set forth is different than the test subsystem set forth in parent claim 1, for the reference to the force in the claim suggests that they are the same.
Claim 11 is indefinite as to the specific meaning of the phrase “the pod rotation contributing to apply the force on different directions”.
Claim 12 references multiple test subsystems but only one such subsystem was previously set forth.

Claim 13 references the at least one actuator but no such actuator was previously set forth.
Claim 13 is indefinite as to the boundaries of the phrase “when applicable”.
Claim 13 references the force sensors but no such sensors were previously set forth.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 - 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (3,710,617) in view of French et al. (2014/0356135).

With respect to independent claim 1, Andersen sets forth an external loading test apparatus, comprising:
a structure (facility 10) with at least three pillars (walls of facility 10) supporting a platform (top of facility 10), the platform being configured to receive a podded electric propulsion motor (22) in a hanging position (Fig. 1) while allowing operation of said pod (thrust stand 20), and
a test subsystem, for applying a force (thrust) on the pod to simulate full scale external loading.

Andersen teaches the use of a jet engine in the test apparatus, but Andersen fails to teach the presence of an electric motor as claimed.
French et al. teach the presence of an electric motor in conjunction with a jet engine.
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use a gas turbine engine having an electric motor as the subject being tested in the testing apparatus of Andersen.
The motivation being to test and monitor the operation of the gas turbine engine with electric motor of French et al. in the same way, and for the same purpose, as the gas turbine engine of Andersen is being tested.

The Examiner also notes that the claim is directed to a test apparatus and is thus defined and limited by the structure of the apparatus and not by the type of engine or motor being tested. As such, Andersen teaches the structure of the claimed test apparatus.

With respect to claim 7, Andersen sets forth that the actuator structure interface comprises a frame (20) for removably fixing the test subsystem to the structure (Fig. 1).

With respect to claim 8, Andersen sets forth that the test subsystem applies the force (thrust) along a direction matching the direction of a pod output shaft (ie. center axis of turbine).

With respect to claim 9, Andersen fails to explicitly set forth that the test subsystem applies the force of claim 1 along a vertical direction.

However, it would have been obvious to one having ordinary skill in the art armed with the Andersen teaching that Andersen does apply a force along a vertical direction as claimed.
The motivation being that the turbine engine (22) of Andersen hangs from the stand (20) and thus applies a force (ie. weight) to the stand along a vertical direction as claimed.

With respect to claim 11, Andersen sets forth that the pod (20) is fixed to the platform (10) but fails to set forth that the pod is rotatably fixed to the platform.
However, it would have been obvious to one having ordinary skill in the art armed with Andersen to fix the pod to the platform so that the pod can rotate with respect to the platform.
The motivation being to allow for ease in mounting the turbine engine (22) to the stand (20) since the stand (20) would not be confined to only one position.

With respect to claim 12, Andersen sets forth that the test subsystem (22) is removably fixed to the structure (10).

With respect to claim 15, Andersen fails to set forth that the test apparatus is used for ice loading testing.
However, the limitation has not been given patentable weight because the phrase is merely an intended use of the apparatus and does not limit the structure of the apparatus.




Allowable Subject Matter

After a search of the prior art, claims 2 - 6, 10, 13, and 14 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of independent claim 1 and any intervening claims.

With respect to claim 2, the prior art fails to teach or suggest an actuator comprising an actuator body and an actuator rod configured so that the rod extends from or retracts into the actuator body upon command, in combination with the remaining limitations of the claim.
Claim 10 depends from claim 2.

With respect to claim 3, the prior art fails to teach or suggest that the pod actuator interface comprises a bore for mating with a pod output shaft on one side and an actuator rotational joint with the actuator rod on the opposite side.
Claims 4 and 5 depend from claim 3.

With respect to claim 6, the prior art fails to teach or suggest that the pod actuator interface comprises a plate fitted with a pod shape compensating element in contact with the pod on one side and a rotational joint with the actuator rod on the opposite side.



With respect to claim 13, the prior art fails to teach or suggest that the command means commands the rotation of the pod, the actuator, and the force sensors.
Claim 14 depends from claim 13.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Eric S. McCall/
Primary Examiner
Art Unit 2856